Case 2:18-bk-57029   Doc 63   Filed 07/10/20 Entered 07/10/20 08:13:37   Desc Main
                              Document     Page 1 of 7
Case 2:18-bk-57029   Doc 63   Filed 07/10/20 Entered 07/10/20 08:13:37   Desc Main
                              Document     Page 2 of 7
Case 2:18-bk-57029   Doc 63   Filed 07/10/20 Entered 07/10/20 08:13:37   Desc Main
                              Document     Page 3 of 7
Case 2:18-bk-57029   Doc 63   Filed 07/10/20 Entered 07/10/20 08:13:37   Desc Main
                              Document     Page 4 of 7
Case 2:18-bk-57029   Doc 63   Filed 07/10/20 Entered 07/10/20 08:13:37   Desc Main
                              Document     Page 5 of 7
Case 2:18-bk-57029   Doc 63   Filed 07/10/20 Entered 07/10/20 08:13:37   Desc Main
                              Document     Page 6 of 7
Case 2:18-bk-57029       Doc 63    Filed 07/10/20 Entered 07/10/20 08:13:37      Desc Main
                                   Document     Page 7 of 7



                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO
                                 COLUMBUS DIVISION

 In Re:                                        Case No. 2:18-bk-57029

 Crystal R Campbell                            Chapter 13

 Debtor.                                       Judge John E. Hoffman, Jr.

                                CERTIFICATE OF SERVICE

I certify that a copy of the foregoing Amended Notice of Mortgage Payment Change was served
electronically on July 10, 2020 through the Court’s ECF System on all ECF participants
registered in this case at the e-mail address registered with the Court

And by ordinary U.S. Mail on July 10, 2020 addressed to:

          Crystal R Campbell, Debtor
          5761 Chase Run
          Galloway, OH 43119

                                               Respectfully Submitted,

                                               /s/ Molly Slutsky Simons
                                               Molly Slutsky Simons (0083702)
                                               Sottile & Barile, Attorneys at Law
                                               394 Wards Corner Road, Suite 180
                                               Loveland, OH 45140
                                               Phone: 513.444.4100
                                               Email: bankruptcy@sottileandbarile.com
                                               Attorney for Creditor
